                                              THE HONORABLE BARBARA J. ROTHSTEIN




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
UNITED STATES OF AMERICA,                       ) Case No.: No. 2:19-cv-01789-BJR
                                                )
                      Plaintiff,                ) JOINT STATUS REPORT ORDER
                                                )
              v.                                )
                                                )
BALDEV SINGH MULTANI,                           )
a/k/a Baldev Singh,                             )
                                                )
                                                )
                      Defendant.                )
                                                )

       THIS MATTER came before the Court on the parties’ joint status report updating the
Court on settlement negotiations. Having reviewed the joint status report, and being fully

advised, the Court does hereby find and ORDER:
       1. The parties shall either file a notice as soon as settlement is reached or file a status
          report no later than September 9, 2021, updating the Court on the status of settlement
          negotiations.
       2. The Clerk of the Court shall enter an order accordingly.


DATED: July 12, 2021



                                             BARBARA J. ROTHSTEIN
                                             UNITED STATES DISTRICT COURT JUDGE




                                                 1
